DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-13, and 16-17/are rejected under 35 U.S.C. 103 as being unpatentable over Harman (USPN 7,576,648).



    PNG
    media_image1.png
    471
    610
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    351
    505
    media_image2.png
    Greyscale

With respect to claim 1, Harman discloses, in Figs. 1 and 2, a proximity sensor (Fig. 1), comprising: a transceiver unit (3 and 4); a leaky coaxial cable operably coupled to the transceiver unit (1, which is a leaky coaxial, see Col. 10 lines 27-28) and a controller (DSP 30), the controller comprising a processing unit (DSP) and a memory operably coupled to the processing unit 
the memory having computer-executable instructions stored thereon that, when executed by the processing unit, cause the processing unit to: compare an input signal (e.g., thresholds see Col. 9 lines 14-15) to a response signal (e.g., the signal that is returned to 4, the signals are compared see Col. 9 lines 8-17); and detect an object in proximity to the leaky coaxial cable based on the comparison (the circuit detects proximity of person/object according to the comparison, see Col. 9 lines 14-17), wherein the transceiver unit is a modulated pulse transceiver unit (see Fig. 2 , also the signal is phase modulated, see Col. 8 lines 45-47, and thus the transceiver is a phase modulated pulse transceiver), but fails to explicitly disclose the memory.
 	It is well known in the art that DSPs have memory associated with them.  See for instance the “Digital signal processors operate on many samples of data per second, require a large memory bandwidth, and perform very intense computations. They can be programmable, as in the case of the Texas Instrument TMS320 series, or dedicated. A typical DSP architecture can be seen in Figure 1. The principle components of a DSP are a multiplier, adder, shifter, fast registers, and memory.” In the “Overview of a DSP Processor section” (second paragraph) of the following link: http://users.ece.utexas.edu/~bevans/courses/ee382c/lectures/02_signal_processing/project1.html
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching above in the (i.e., that it’s well-known that Digital processors have memory) in the art of Harden to explicitly produce the memory within the DSP of Harden.


    PNG
    media_image3.png
    305
    429
    media_image3.png
    Greyscale

  	With respect to claim 3,  the circuit above produces the proximity sensor of claim 1, wherein the leaky coaxial cable comprises (figure 11) at least one shielding layer  (41) having an opening formed therein ( Column 21 lines 46-49 longitudinal slots) the opening in the at least one shielding layer allowing for energy leakage from the leaky coaxial cable.
 	With respect to claim 4, figure 11 discloses the proximity sensor of claim 1, wherein the leaky coaxial cable comprises: a conductive core (43A or 43B); a dielectric layer (42A or 42B) surrounding the conductive core; and | a conductive shielding layer (41) surrounding the dielectric layer, wherein, an opening ( Column 21 lines 46-49 longitudinal slots)  is formed in the conductive shielding layer.
 	With respect to claim 5, the circuit above produces the proximity sensor of claim 4, further comprising an outer sheath (40, columns 21 lines 44) surrounding the conductive shielding layer, but fails to disclose wherein the opening is formed in the outer sheath. Here, the longitudinal slots are 
 	With respect to claim 6, the circuit above produces the proximity sensor of claim 1, wherein the leaky coaxial cable comprises at least one shielding layer (41)  having a plurality of openings formed therein (Column 21 lines 46-49 longitudinal slots).
 	With respect to claim 7, the circuit above produces the proximity sensor of claim 6, wherein the openings are spaced apart along an axially direction (Column 21 lines 46-49 longitudinal slots; Here longitudinal is interpreted as along the axis or axial)   of the leaky coaxial cable.
 	With respect to claim 9, the circuit above produces the proximity sensor of claim 1, wherein the
memory has further computer-executable instructions stored thereon that, when executed by the processing unit, cause the processing unit to periodically calibrate the proximity sensor. (Here, the memory in a DSP would control the DSP to operate based on instructions encoded in the memory.  The fact that the “present invention provides a separate calibrated threshold for every meter of cable thereby reducing the installation cost associated with meticulous control and the number of cables required for sites with varying burial mediums,” would therefore be produced as a result from the DSP by the effect of the instructions stored in the memory. (Column 3, lines 30-35).
 	With respect to claim 11, the circuit above produces the proximity sensor of  claim 1, wherein the modulated pulse transceiver unit (3 and 4) is configured to: modulate the input signal using (the RX signal is considered the input signal) a carrier signal; and demodulate the response signal (see claim 15 disclosing providing an in-phase and a quadrature-phase demodulated version of the RX signal.)
 	With respect to claim 12, the circuit above produces the proximity sensor of claim 11, wherein the modulated pulse transceiver unit (3 and 4) is further configured to: generate the input signal (from 
 	With respect to claim 13, the circuit above produces the proximity sensor of claim 11, wherein the carrier signal has a frequency of about 2.45 gigahertz (GHz). (Here although frequency is not specifically stated column 10 describes the transmit unit 3 generating a high to very high frequency signal. Hence it is within the scope of the invention to interpret about 2.45 gigahertz as being within the stated range of the high to very high frequency range.)
 	With respect to claim 16, the circuit above discloses a proximity sensor comprising: a transceiver unit (3 and 4) and a leaky coaxial cable (1, which is a leaky coaxial, see Col. 10 lines 27-28) operably coupled to the transceiver unit wherein the transceiver unit is configured to transmit an input signal to the leaky coaxial cable and generate a direct current (DC) output (note: per column 7 lines 10-15, the zero mean codes are DC) signal from a reflected input signal.
 	With respect to claim 17, the circuit above discloses the proximity sensor of claim 16, wherein the input signal is a radiofrequency (RF) signal.

Claims 14—15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harman (USPN 7,576,648) in view of Lee et al. (US 6310705).
 	With respect to claim 14, the circuit above produces a proximity sensor, comprising a transceiver unit (3 and 4) ; and a leaky coaxial cable (1) operably coupled to the transceiver unit wherein the transceiver unit comprises a filter (either inside 10 or LPF ), wherein the filter (amplifier 10 includes a filter)  is configured to reduce or eliminate radiofrequency (RF) components (column 11, lines 40-43 states the elimination of frequencies outside lobe of the spectrum to comply with radio regulations) of a reflected signal  but fails to disclose a rectifier,  the rectifier is configured to convert the reflected signal to a direct current (DC) component.

 	With respect to claim 15, the circuit above produces the proximity sensor of claim 14, wherein the transceiver unit further comprises an analog-to-digital converter (ADC), wherein the ADC is configured to sample the DC component of the reflected signal. (Here, in conjunction with the rectifier the 

Allowable Subject Matter
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to claim 18, the prior art of record fails to suggest or disclose the steering wheel comprising a proximity sensor comprising a transceiver unit and a leaky coaxial cable operably coupled to the transceiver unit, wherein the leaky coaxial cable is embedded in and or attached to at least one of the frame or foam layer. 
 	Here, the specification of the leaky coaxial cable embedded in the steering wheel is not seen in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-5:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849        
                                                                                                                                                                                                /THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849